Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/EP2019/075981 09/26/2019, which claims benefit of 62/738,238 09/28/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 18197747.1 09/28/2018, EUROPEAN PATENT OFFICE (EPO) 19168661.7 04/11/2019, EUROPEAN PATENT OFFICE (EPO) 19160667.2 03/05/2019.
Claims 1-17 are pending. 
Response to Arguments and Amendments
2.	The rejection of claims 1-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tou in view of Suka is maintained and also applied to new claims 16-17. The rejection of claims 1-4, 6-8, 11-17 under 35 U.S.C. 103 as being unpatentable over Chu in view of Suka is maintained and also applied to new claims 16-17.  The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Carubia in view of Suka is maintained and also applied to new claims 16-17. The rejection of claims 1-9, 11-15 under 35 U.S.C. 103 as being unpatentable over Cherevin in view of Suka US 20190359579 A1 and also applied to new claims 16. The rejection of claim 10 over Cherevin in view of Suka US 20190359579 A1 is withdrawn since THF is not the solvent in Cherevin (See interview summary of February 10, 2022).  
	Applicants’ arguments submitted March 16, 2022 have been fully considered but are not persuasive.  None of the rejections have been argued separately.  The argument on page 8-9 is that the limitation “removal of from 35 to 87.5 wt % of SOLV1” is not met by the prior art.  According to the arguments all the solvent is removed.  As explained in the rejections the state of the material is described differently in each reference Tou’s post-THF evaporation -Methyl-L-aspartate N-N-Trifluoroacetyl-L-lysine N-carboxyanhydride “was partially evaporated”.  Since the art is ambiguous as to whether “35 to 87.5 wt %” of SOLV1 (THF, ethyl acetate, or dioxane) was removed, all of the rejections point out that this limitation is not explicitly mentioned.  The rejections puts forth a line of reasoning to show that if applicant’s argument is accepted that “all or substantially all of the solvent was removed” (Id. Page 9 ¶ 1 line 3-4), the claim language being open ended does not explicitly exclude further removal.  The words of claim 1 “the method comprises a step STEP1 and a STEP2” allow for further solvent removal in additional steps not claimed, just as the dependent claims add additional steps.  The phrase 'comprising' transitioning from the preamble to the body signals that the entire claim is open-ended.   Therefore if “all or substantially all of the solvent was removed”,  at some point in time on the way to 100% the material passed through a stage where 35-85% was removed.  The material could not have arrived at 100% removal without first removing 99%, 85%, 50%, 35%, 25% and so on.  
	Crucially as explained in the rejection, even if this “35 to 87.5 wt %” reaction solvent removal step is accepted as a point of novelty, adjusting the amount of solvent in a post-reaction residue is part of routine experimentation for the organic chemist of ordinary skill.  Admittedly Cherevin only removes some of the reaction solvent of dioxane (SOLV1). As can be seen in the prior art the synthesis of these compounds takes place in a solvent like tetrahydrofuran (THF), dioxane, or ethyl acetate, however this may not be the optimal solvent for recrystallization so it sometimes swapped out for another solvent like ethyl acetate in the case of THF and dioxane.  As explained in the rejection the optimal amount of residual solvent is a design choice driven by costs 

    PNG
    media_image1.png
    240
    570
    media_image1.png
    Greyscale


A more highly concentrated reaction mixture would also be more likely to bring more impurities into the purified material.  
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Suka is concerned with purifying the NCAs, which is done in each of the primary references .  
[0031] It is preferable that the good solvent for the amino 
acid-N-carboxyanhydride used in the step a) be a polar solvent selected from tetrahydrofuran, 1,4-dioxane, ethyl acetate, n-butyl acetate, -butyrolactone, acetone, methyl ethyl ketone, methyl isobutyl ketone, dimethyl sulfoxide, N,N-dimethylformamide, and acetonitrile. 

Applicant argues that because Suka did not exemplify butyl acetate, then this teaching is of no consequence.  The examiner disagrees, whether or not Suka actually used butyl acetate is not critical since it is homologous to ethyl acetate which was widely used.  Carubia at paragraph 15 suggests using mixtures and “alkyl acetate” which is generic to both propyl and butyl acetate and “mixtures thereof”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to an experiment exchanging butyl acetate for ethyl acetate in the reaction (STEP 1) of Carubia leading to a lower yield, this is not the basis of the rejection.  The use of butyl acetate as the reaction solvent is not the difference between the prior art and the claims.  Butyl 
 With regard to the arguments of unexpected result on page 13-14, of  “higher purity product” and that “Example 1 shows that using ethyl acetate as SOLV2 in the claimed method reduces yield as compared to using higher homologue alkyl acetates, such as butyl acetate and isobutyl acetate.”  The examiner has reviewed the specification and finds no comparison with the prior art in Example 1.  Example 1 deals with a reaction with tyrosine in THF with phosgene, concentration and purification with butyl acetate/heptane via antisolvent precipitation.  There is no comparison with the prior art.  As per MPEP 716.02(b) "The evidence relied  > upon < should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c)."  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  
Comparative Example 1 states “Example 4 was repeated with the difference, that ethyl acetate was added instead of butyl acetate. Yield: 87.5 %, which is lower than the yields of over  It is also not the case that the other examples lead to high yields since Example 3 is only 79%.
Assuming the result was unexpected, it has been shown only for one compound and not Tou’s compound, -Methyl-L-aspartate N-carboxyanhydride, Chu’s, (benzyloxycarbonyl)-L-lysine N-carboxyanhydride, Cherevin’s, N-Trifluoroacetyl-L-lysine N-carboxyanhydride or even additional examples of Carubia. The example of the SOLV1 solvent of THF, SOLV2 as butyl acetate, SOLV4 as heptane has no nexus to the claimed solvents. Assuming the entire volume removed after the reaction in Example 4 was THF (SOLV1), 150mL, this only accounts for 64% of the entire volume of the initial 258g (290 mL) and is not representative of the claimed range of “35 to 87.5%”. The evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tou “An N-Carboxyanhydride (NCA) Route to Aspartame” J. Org. Chem. 1985, 50, 4982-4984 in view of Suka US 20190359579 A1.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Tou teaches the reaction of claim 1 with phosgene and -methyl-L-aspartate [where in Formula I R1 is H, R is the 4th selection as a protected variant PG (methyl ester), n is 0] at column 2 of page 4983 second paragraph:
-Methyl-L-aspartate N-carboxyanhydride 7 was prepared by the following modified Coleman’s procedure.4a Gaseous phosgene (95 g, 0.96 mol) was bubbled into a slurry of -methyl-L-aspartate hydrochloride (80g, 0.44 mol) in 800 mL of THF. The mixture was then heated at 60 °C for 2 h. A rapid stream of nitrogen was passed through the solution to remove excess phosgene [PHOS]. [STEP1 in THF]. [STEP2] followed by 90 mL of petroleum ether [STEP4, Pet. ether is a mixture of alkanes, including pentane, hexane, and heptane]. The product precipitated to give 80-85% (64 g) isolated yield: mp 59-61 °C (lit.45 mp 80 °C dec); [a]22D -71.7° (c 3.0, chloroform) (lit.4b [a]25D -72.8° (c 3.0, chloroform)). [Bolded bracketed sections are claim elements.]


2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate, propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Tou does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1 in this case THF may be novel, although it could also be an inherent feature.  The STEP3 of claim 12 and 17 is not disclosed by Tou.
3. Resolving the level of ordinary skill in the pertinent art.
Tou used ethyl acetate as the good solvent in the solvent antisolvent precipitation purification experiment, while the instant claims use additional solvents including butyl acetate.  Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method Tou as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Tou removed the same amount of THF as claimed, however it is possible that Tou removed more or less THF than is claimed before adding the ethyl acetate.  If it is accepted that Tou removed all or most of the solvent, at some point in time it passed through a stage where 35-85% was removed.  Whether this is seen as a correct interpretation is not important since it is part of routine experimentation to decide how much solvent to remove before crystallizing/recrystallizing or triturating with additional solvents.  The optimal amount of residual solvent is a design choice driven by costs and oC, Tou cooled the mixture before adding ethyl acetate and petroleum ether [STEP4], however it is typical to add the solvent at a warmer temperature then to cool, which prevents premature nucleation and carrying over impurities.  The upper end, 20oC, is very nearly room temperature where Tou started.
4.	Claims 1-4, 6-8, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu US 20120123064 A1 in view of Suka US 20190359579 A1.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Chu teaches the basic process of the instant claims for synthesizing e-(benzyloxycarbonyl)-L-lysine N-carboxyanhydride  starting with the with triphosgene and protected lysine [where in Formula I R1 is H, R is the 10th selection as a protected variant PG (Z), n is 0] on page 13:
it was recrystallized three times in a mixture of ethyl  acetate/petroleum ether and dried in vacuo.

2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Chu does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1 which may be novel, although it could also be an inherent feature.  The STEP3 of claim 12 and 17 is not disclosed by Chu.
3. Resolving the level of ordinary skill in the pertinent art.
Chu used ethyl acetate as the good solvent in the three solvent antisolvent precipitation purification experiments, while the instant claims use additional solvents including butyl acetate.  Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Chu removed the same amount of ethyl acetate as claimed, however it is possible that Chu removed more or less ethyl acetate than is claimed before adding the second set of ethyl acetate.  If it is accepted that Chu removed all or most of the solvent, at some point in time it passed through a stage where 35-85% was removed.  Whether this is seen as a correct interpretation is not important since it is part of routine experimentation to decide how much solvent to remove before crystallizing/recrystallizing oC, Chu cooled the mixture in the refrigerator in a refrigerator however it is unclear if it was before adding ethyl acetate and petroleum ether [STEP4], however it is typical to add the solvent at a warmer temperature then to cool, which prevents premature nucleation and carrying over impurities.  The upper end, 20oC, is very nearly room temperature where Chu started.
5.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carubia WO 2006/047703 in view of Suka US 20190359579 A1.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

Upon completion of the reaction of the amino acid or a salt thereof with the carbonylation reagent, the solvent or solvent system and the carbonylation reagent are preferably removed by vacuum stripping, leaving a concentrated oily or crystallized residue [STEP2]. In one embodiment, the purge gas is continuously or intermittently introduced to the reaction mixture during vacuum stripping of the solvent or solvent system and the carbonylation reagent from the reaction mixture. In a preferred embodiment, a solvent is then added to the resulting oily or crystallized residue, the solution is vacuum filtered to remove insoluble solids, and an anhydrous non-solvent is added to precipitate the product to form a slurry [STEP 4]. The slurry is preferably stirred for 30 minutes and refrigerated overnight [STEP5]. The product may then be isolated by vacuum filtration under a nitrogen blanket, washed first with a mixture of a solvent and a non-solvent (i.e., a liquid in which the N-carboxyanhydride product will not dissolve to any appreciable extent), and then with a non-solvent, partially dried in the funnel by pulling a vacuum while maintaining a positive nitrogen purge for 30 minutes, and then vacuum dried to a constant weight. Preferably, the solvent and the non-solvent described in the preceding filtration and precipitation steps are ethyl acetate and hexanes, respectively.

	In the example on page 11, “The tetrahydrofuran and excess phosgene were removed by

2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate, propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Carubia does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1 which may be novel, although it could also be an inherent feature since it is simply described as concentrated. STEP3 (claim 12 and 17) is not described.
3. Resolving the level of ordinary skill in the pertinent art.
Carubia used ethyl acetate as the good solvent in the solvent antisolvent precipitation purification experiment, while the instant claims use additional solvents including butyl acetate. Generically   Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Carubia removed the same amount of SOLV1 as claimed, however it is possible that Carubia removed more or less SOLV1 than is claimed before adding the SOLV2.  The material left is described as “a concentrated oily or crystallized residue” which is then immediately redissolved into the solvent, “a solvent is then added to the resulting oily or crystallized residue.”  The result would be the same. If it is accepted that Carubia removed all or most of the solvent, at some point in time it passed through a stage oC, Carubia cooled the mixture in the refrigerator, according to the example procedure on page 11, “The product slurry was stirred for 30 minutes and refrigerated at 5°C overnight.”
6.	Claims 1-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherevin “N-Trifluoroacyl Lysine Derivatives in the Synthesis of L-Lysyl-L-glutamic Acid” Russian Journal of Organic Chemistry, 2007, Vol. 43, No. 10, pp. 1427−1431 in view of Suka US 20190359579 A1. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Cherevin teaches the basic process of the instant claims for synthesizing N-Trifluoroacetyl-L-lysine N-carboxyanhydride starting with phosgene (PHOS) in dioxane and protected lysine [where in Formula I R1 is H, R is the 10th selection as a protected variant PG (Tfa claim 5), n is 0] on page 1430, shown graphically on page 1429:
N-Trifluoroacetyl-L-lysine N-carboxyanhydride (VIII). Through a dispersion of 12.1 g (50 mmol) of compound III in 200 ml of dioxane was passed for 2 h a flow of phosgene at room temperature. The reaction mixture was heated at 45°C for 2 h, dioxane was partially evaporated at a reduced pressure (100 ml), and to the mixture obtained 250 ml of hexane was added. The precipitate was filtered off, washed with hexane, and dried in a vacuum. Then it was reprecipitated from ethyl acetate with hexane. Yield 9.38 g (70%), colorless powder, mp 92–93°C

2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate, propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Cherevin does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1, in this case dioxane, which may be novel, although it could also be an inherent feature since partial evaporation is mentioned.  The STEP3 of claim 12 and 17 is not disclosed by Tou.
3. Resolving the level of ordinary skill in the pertinent art.
Cherevin used either dioxane or ethyl acetate as the good solvent in the solvent antisolvent precipitation purification experiment, while the instant claims use additional solvents including butyl acetate.  Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method Cherevin as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Cherevin removed the same amount of dioxane as claimed, however it is possible that Cherevin removed more or less dioxane oC in claim 15, Cherevin does not appear to have cooled the mixture, however cooling promotes crystallization and it would be obvious to do so depending upon concentration and other factors.  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.